Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to application filed on 01/19/2021.
	Priority Date: Prov. [1/16/2020] & related [PCT/US21/14011]
Claim Status:
Pending claims: 1-20

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of  it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/apparatus, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for wireless payment processing between customer and merchant hardware terminals. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations to: 
	exchange payment information for a transaction wirelessly between a mobile hardware computing device of a user and a hardware payment terminal for a merchant; 
	electronically transfer the funds directly from the account for the user to an account for the merchant to complete the transaction.  


The claimed method/apparatus simply describes series of steps for wireless payment processing between customer and merchant hardware terminals. 
The claim as a whole recites a method of organizing human activity (specifically financial practices of risk prevention, transactions, sales activities/business relations). The claimed invention is a method that allows for users to access payment information for a transaction wirelessly between a mobile hardware computing device of a user and a hardware payment terminal for a merchant, to validate an availability of funds for the transaction using an electronic interface for an account for the user at a third-party institution, and to electronically transfer the funds directly from the account for the user to an account for the merchant to complete the transaction.
These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, memories storing code and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a  the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The  18, and 20.  
	Furthermore, the dependent claims 2-17 and 19 do not resolve the issues raised in the independent claims. 
	The dependent claims 2-10  are directed towards using the exchanged payment information comprises an amount for the transaction and an identifier for one or more of the user, the account for the user, the merchant, and the account for the merchant without any indicator of a payment card; wherein the electronic interface for the account comprises one or more of an application programming interfaces and a hypertext markup language web interface for the third-party institution; wherein the direct transfer from the account for the user to the account for the merchant comprises one or more of an electronic funds transfer (ETF), wire transfer, internal transfer, electronic Giro transfer; wherein the payment information is exchanged by one or more of: a visually encoded representation displayed, a near-field communication protocol,  a one-time-use code; a geographic location based on a sensor; The code is further executable by the one or more processors to prompt the user to use a non-card-based payment method for the user; and 
	The dependent claims 11-17 and 19 are directed towards using  the prompt is to the merchant on an electronic display screen in communication with the hardware payment terminal, the prompt to verbally suggest to the user to use the non-card-based payment method for the user as the funding source; wherein the prompt is in response to a location sensor determining the mobile hardware computing device is within a predefined distance of the merchant;  wherein the prompt includes an offer for an 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-17 and 19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over SHARRMA et al (US 2020/0027076 A1) in view of FREDMAN et al (US 2018/0018647 A1). 
	Ref claim 1, SHARMA discloses an apparatus, comprising: one or more processors; one or more memories that store code executable by the one or more processors to: 
	exchange payment information for a transaction wirelessly between a mobile hardware computing device of a user and a hardware payment terminal for a merchant (para [0040]; fig. 1; via a merchant facility 101 with merchant terminal/POS 104; …payment transaction on behalf of a customer 102/customer device 106… [0041-42]; via the environment 100/ merchant database/acquirer server 116…customer device 106 -a smartphone….)… and 
	electronically transfer the funds directly from the account for the user to an account for the merchant to complete the transaction (para [0034-35]; via … a payment card may be a physical card presented to the merchant for funding the payment….  The term “payment network” or collection of systems used for transfer of funds… [0048]; via the issuer server 112/issuer bank authenticate the customer 102…to complete the payment transaction… [0137]; via the processor 1115 to notify the POS terminal 104 and merchant device 112 of the transaction status via interface 1125… [0144]; the printer 1240 to print receipts of the truncation [implied completed transaction] …).


However, FREDMAN being in the same field of invention discloses the step to validate an availability of funds for the transaction using an electronic interface for an account for the user at a third-party institution (para [0032]; Funds Availability Module 124 determine participant account has sufficient funds… Account manager 120/Processor 130 to validate the available funds in the participant’s account as shown by 154…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features, (para [0039]-public /private key validation) mentioned by SHARMA to include the disclosures (to validate the available funds in the participant’s account) as taught by FREDMAN to facilitate validating availability of funds for payment transaction.   

	Ref claim 2, SHARMA discloses the apparatus of claim 1, wherein the exchanged payment information comprises an amount for the transaction and an identifier for one or more of the users, the account for the user, the merchant, and the account for the merchant without any indicator of a payment card (para [0077]; via at 610 the payment server 118 sends …code and the transaction amount to the merchant device/the transaction amount received from the customer device 106 …[0135]; via …account indenter…).
 interface for the account comprises one or more of an application programming interfaces and a hypertext markup language web interface for the third-party institution (para [0151], fig. 13; via e-commerce website interface…).  
	Ref claim 4, SHARMA discloses the apparatus of claim 1, wherein the direct transfer from the account for the user to the account for the merchant comprises one or more of an electronic funds transfer (ETF), an automatic clearing house electronic payment, a real-time gross settlement electronic transfer, an electronic wire transfer, an electronic giro transfer, and an internal transfer within the third-party institution (para [0033]; via “issuer account”…refers to a financial account is used to fund the financial transaction…receives the funds from the issuer account [[implied e-funds transfer]…).
	Ref claim 5, SHARMA discloses the apparatus of claim 1, wherein the exchanged payment information comprises item level data for the transaction comprising identifiers of a plurality of items purchased in the transaction and costs for the items (para [0164], fig. 15; via an account to accept payment for purchase of items from customer [implied purchase costs/identifiers] …).
	Ref claim 6, SHARMA discloses the apparatus of claim 1, wherein the payment information is exchanged by one or more of: 
	a visually encoded representation displayed by one of the mobile hardware computing devices and the hardware payment terminal and scanned by another of the mobile hardware computing device and the hardware payment terminal; a near-field communication protocol between the mobile hardware computing device and the hardware payment terminal; a one-time-use code provided to the hardware payment 
	Ref claim 7, SHARMA discloses the of claim 1, wherein the code is further executable by the one or more processors to compare a geographic location determined based on a sensor for the mobile hardware computing device with a geographic location for the hardware payment terminal to validate an authenticity of the transaction (para [0048]; via the issuer server 11…authenticate the customer 102… [0091]; via digital wallet payment mode…).
	Ref claim 8, SHARMA discloses the apparatus of claim 1, wherein the code is further executable by the one or more processors to prompt the user to use a non-card-based payment method for the user as a funding source for the transaction prior to the transaction (para [0091]; via digital wallet payment mode…).
	Ref claim 9, SHARMA discloses the apparatus of claim 8, wherein the prompt is in response to the user attempting payment with a payment card and the code is further executable to determine that the payment card is associated with the user and to prompt the user on the mobile hardware computing device to instead use the non-card-based payment method for the user as the funding source (para [0091]; via digital wallet payment mode…).
	Ref claim 10, SHARMA discloses the apparatus of claim 9, wherein the attempted payment with the payment card is rejected by the third-party institution in order to provide the prompt and a subsequent attempted payment with the payment card is accepted by 
	Ref claim 11, SHARMA discloses the apparatus of claim 8, wherein the prompt is to the merchant on an electronic display screen in communication with the hardware payment terminal, the prompt to verbally suggest to the user to use the non-card-based payment method for the user as the funding source (para [0091]; via digital wallet payment mode…mobile or internet banking mode… [0093]; via POS terminal/acquirer server 116…).
	Ref claim 12, SHARMA discloses the apparatus of claim 8, wherein the prompt is in response to a location sensor determining the mobile hardware computing device is within a predefined distance of the merchant (para [0091]; via digital wallet payment mode…mobile or internet banking mode…)
	Ref claim 13, SHARMA discloses the apparatus of claim 8, wherein the prompt includes an offer for an incentive for the user to use the non-card-based payment source for the user as the funding source.  (para [0091]; via digital wallet payment mode…mobile or internet banking mode…)
	Ref claim 14, SHARMA discloses the apparatus of claim I, wherein the code is further executable by the one or more processors to authenticate the user on the mobile hardware computing device prior to exchanging the payment information (para [0048]; via the issuer server 11…authenticate the customer 102…).
	Ref claim 15, SHARMA discloses the apparatus of claim 1, wherein the one or more processors and the one or more memories are disposed on one or more of the hardware payment terminals, a server computing device for the hardware payment 
	Ref claim 16, SHARMA discloses the apparatus of claim 1, wherein validating an availability of funds further comprises estimating a likelihood that the user will be able to pay for the transaction using the account for the user based on aggregated financial transactions for the user from the account for the user and one or more additional accounts for the user (para [0034];via “the payment card” …physical or virtual card linked with a financial or payment account …to fund a financial transaction…). 
	Ref claim 17, SHARMA discloses  the apparatus of claim 16, wherein estimating the likelihood that the user will be able to pay for the transaction using the account is in response to a network connection being offline, the aggregated financial transactions for the user are stored offline on the mobile hardware computing device of the user, and the transaction is queued for a period of time until the network connection is online and the funds are electronically transferred using the online connection (para [0034-35]; via … a payment card may be a physical card presented to the merchant for funding the payment….  The term “payment network” or collection of systems used for transfer of funds…).
Claim 18 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claim 19, SHARMA discloses the method of claim 18, further comprising: receiving a first card-based payment attempt from the user at the hardware payment first card-based payment attempt is associated with the user; - 86 – Docket No 3552 2 49determining that the user has activated a payment application comprising executable program code on the hardware computing device of the user; rejecting the first card-based payment attempt; prompting the user to use the account for the user in the payment application as a funding source for the transaction instead of the first card-based payment attempt; and authorizing a second card-based payment attempt from the user at the hardware payment device in response to the user rejecting the prompt to use the account for the user in the payment application (para [0091]; via digital wallet payment mode [implied wallet with different virtual cards]…mobile or internet banking mode… [0093]; via POS terminal/acquirer server 116…).
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Mullen et al (US 2012/0290449 A1) discloses Method for a Mobile electronic Wallet.
TUMMINAARO et al (US 2011/0320347 A1) discloses Mobile Networked Payment System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270- E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691